Citation Nr: 0016583	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a right medial 
meniscectomy, post medial corner repair and pes anserimus 
transfer, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1974.  This case arises before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDING OF FACT

The veteran's right medial meniscectomy, post medial corner 
repair and pes anserimus transfer is currently manifested by 
0 to 125 degrees range of motion; pain on motion; no definite 
effusion; some tenderness to palpation about the patella 
femoral joint; pain with patella compression; mild lateral 
laxity to stress, with the knee in 30 degrees of flexion; the 
ability to squat and arise again; no measurable atrophy of 
the quadriceps; quadriceps strength on the right was 
estimated to be four over five associated with pain on 
testing; mild degenerative changes with medial joint space 
narrowing; no acute fractures, dislocation or soft tissue 
abnormalities.  


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected right medial meniscectomy, post medial corner 
repair and pes anserimus transfer has not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
Codes 5003, 5019, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected right medial 
meniscectomy, post medial corner repair and pes anserimus 
transfer is so severe as to warrant an increased evaluation.  
He has reported popping, snapping and giving way of the knee.  
The veteran contends that he did not do much squatting, that 
pain had progressively worsened with the passage of time and 
that pain increased during periods of cold weather.  He 
complained that prolonged period of weight bearing was 
bothersome and that going down stairs or steps would cause 
increased pain and giving way of the knee.  

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has reported that he was seen at 
Urgicare Memorial Hospital in Biloxi and at MAE Medical 
Clinic in Gulfport.  The RO has attempted to obtain such 
evidence, however Urgicare Memorial Hospital in Biloxi did 
not respond to the RO's request for medical records.  The 
veteran did not return an Authorization and Consent to 
Release Information to the Department of Veterans Affairs for 
MAE Medical Clinic in Gulfport.  The RO notified the veteran 
of the attempt to obtain the medical records from Urgicare 
Memorial Hospital in Biloxi and informed the veteran of his 
responsibility to make sure that he receives his medical 
records.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The record reflects that the veteran is service-connected for 
a knee disability that has been evaluated under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The current 
combined 40 percent evaluation contemplates a 30 percent 
evaluation under Diagnostic Code 5257 and a 10 percent 
evaluation under Diagnostic Code 5010.  Where there is 
recurrent subluxation, lateral instability, or other 
impairment of a knee, a 30 percent evaluation may be assigned 
where the disability is severe.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Arthritis due to trauma, substantiated 
by X-ray findings, shall be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis, Diagnostic Code 5003, is rated on the basis of 
limitation of motion and not instability; whereas, Diagnostic 
Code 5257 provides for rating of instability of a knee 
without consideration of limitation of motion.  38 C.F.R. § 
4.71a.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. § 
4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The VA examined the veteran in November 1998.  He described 
popping, snapping and giving way of the knee.  Pain had 
progressively worsened with the passage of time.  The veteran 
reported increased pain during periods of cold weather.  He 
complained that prolonged periods of weight bearing were 
bothersome.  The veteran informed the examiner that he did 
not do much squatting.  Going down stairs would cause 
increased pain and giving way of the knee.  

Upon examination the veteran walked about the room without 
any particular problems.  He had well-healed scars of the 
right knee.  The knee had 0 to 125 degrees range of motion.  
He had pain on motion and no definite effusion was noted.  
The veteran had some tenderness to palpation about the 
patella femoral joint, as well as pain with patella 
compression.  He had 2+ Lachman's and also mild lateral 
laxity to stress, with the knee in 30 degrees of flexion.  
The veteran was able to squat and arise again.  There was no 
measurable atrophy of the quadriceps, but quad strength on 
the right was estimated to be four over five associated with 
pain on testing.  X-rays revealed mild degenerative changes 
with medial joint space narrowing.  No acute fractures, 
dislocation or soft tissue abnormalities were seen.  The 
impressions were postoperative residuals of right knee, 
including prior service connected medial meniscectomy, status 
post medial corner repair and pes anserinus transfer and 
chronic instability.  

The examiner commented that as far as DeLuca provisions, the 
veteran had pain on motion and mild quadriceps weakness on 
the right.  The examiner thought that the pain could further 
limit functional ability during flare ups or with increased 
use, so it was not feasible to attempt to express any of this 
in terms of additional limitation of motion as this could not 
be determined with any degree of medical certainty.  

At the August 1999 RO hearing the veteran testified that he 
experienced locking and swelling of his right knee.  He 
stated that the right knee would not straighten all of the 
way out and that he had constant pain in the knee.  The 
veteran reported pain on motion, snapping and popping.  He 
indicated that he could walk, but used a cane, that he also 
had crutches, which he used occasionally, and a leg brace.  
The veteran asserted that he was not employed because he 
could not work everyday on concrete.  He testified that he 
missed a lot of time on his job as a carpenter because of his 
right knee disability.  The veteran stated that he was 
considering a knee replacement.  

After a careful review of the evidence of record it is found 
that an increased evaluation at this time is not justified.  
A 40 percent evaluation under Diagnostic Code 5261 requires 
extension limited to 30 degrees and a 50 percent evaluation 
require extension limited to 45 degrees.  The evidence does 
not demonstrate that the veteran's right knee extension was 
limited to 30 or 45 degrees.  Rather, the objective 
examination showed that the knee had 0 to 125 degrees range 
of motion.  

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, a higher evaluation is not 
available under Diagnostic Code 5256.  38 C.F.R. § 4.71a 
(1999).  Likewise, there is no medical evidence of impairment 
of the tibia and fibula, or genu recurvatum.  Thus, 
Diagnostic Codes 5262 and 5263 are not for application.  The 
highest possible evaluation under Diagnostic Code 5258 is 20 
percent; under Diagnostic Code 5259 is 10 percent; and under 
Diagnostic Code 5260 is 30 percent.  38 C.F.R. § 4.71a 
(1999).  The veteran's current 40 percent evaluation is in 
excess of the maximum possible evaluations under Diagnostic 
Codes 5258, 5259 and 5260.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right medial 
meniscectomy, post medial corner repair and pes anserimus 
transfer.  

The November 1998 VA examination revealed that the veteran 
had well-healed scars of the right knee.  He has not reported 
any symptomatology related to the scars.  The Board finds 
that a separate evaluation for the scars under Diagnostic 
Codes 7800 or 7805 is not warranted.  



ORDER

An increased evaluation for the service-connected right 
medial meniscectomy, post medial corner repair and pes 
anserimus transfer is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

